Order of the Supreme Court, Bronx County, entered September 18, 1979, which denied the motion of the surety to vacate a forfeiture of bail on December 27, 1978, unanimously reversed, in the exercise of discretion, and, without costs or disbursements, and the motion of the surety to vacate the forfeiture is granted. In the circumstances presented we are of the opinion that the forfeiture of $2,500 cash bail furnished by the surety (the defendant’s mother) was unduly harsh. There was no showing that the People were prejudiced in any way inasmuch as the defendant was arrested and charged with another crime on December 28, 1978, the day following his failure to appear before Justice Kapelman. Concur — Birns, J. P., Sandler, Sullivan, Bloom and Carro, JJ.